Filed 9/24/14 P. v. Montgomery CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F067392

                   v.                                                      (Super. Ct. No. 1439628)

NATASHA EUGENIE MONTGOMERY,                                                          OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Marie
Sovey Silveira, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-

*        Before Kane, Acting P.J., Detjen, J., and Chittick, J.†

†       Judge of the Fresno Superior Court assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
       Appellant, Natasha Eugenie Montgomery, pled no contest to petty theft with priors
(Pen. Code, § 666)1 and admitted three prior prison term enhancements (§ 667.5, subd.
(b)) and allegations that she had two prior convictions within the meaning of the three
strikes law (§ 667, subds. (b)-(i)). Following independent review of the record pursuant
to People v. Wende (1979) 25 Cal. 3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On December 18, 2011, Montgomery took makeup and cosmetic products
belonging to the Sephora Corporation.
       On January 20, 2012, the district attorney filed an information charging
Montgomery with petty theft with priors (count 1), three prior prison term enhancements
and having two prior convictions within the meaning of the three strikes law.
       On February 6, 2013, Montgomery pled no contest to the petty theft charge and
admitted the prior prison term enhancements and the three strikes allegations in exchange
for one strike conviction being stricken, a stipulated six-year term, and a Cruz2 waiver
that allowed her to be released from custody for approximately six weeks.
       On March 29, 2013, the court struck one of Montgomery’s prior prison term
enhancements and sentenced her, pursuant to her plea agreement, to an aggregate six-year
term, the mitigated term of two years on her petty theft with priors conviction, doubled to
four years because of Montgomery’s strike conviction, and two one-year prior prison
term enhancements.
       Montgomery’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the



1      Unless otherwise indicated, all further statutory references are to the Penal Code.
2      People v. Cruz (1988) 44 Cal. 3d 1247.


                                              2
record. (People v. Wende, supra, 25 Cal. 3d 436.) Montgomery has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.




                                               3